
	
		I
		111th CONGRESS
		1st Session
		H. R. 1861
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2009
			Mr. Schiff (for
			 himself and Mr. Pence) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To highlight and promote freedom of the press
		  worldwide.
	
	
		1.Short titleThis Act may be cited as the
			 Daniel Pearl Freedom of the Press Act
			 of 2009.
		2.Findings;
			 purpose
			(a)FindingsCongress
			 finds the following:
				(1)Acts of violence
			 against journalists and media personnel continue to rise in frequency, with
			 very few of the attacks resulting in prosecution.
				(2)According to the
			 2008 Annual Report by the Committee to Protect Journalists, in 2008 at least 41
			 journalists were killed in connection with their work, and 125 were
			 imprisoned.
				(3)Reflecting the rise
			 in influence of Internet reporting, an increasing number of online editors,
			 bloggers, and web-based reporters are being imprisoned and websites are being
			 closed because of official censorship.
				(4)The United States
			 and the international community agree that the safety and independence of
			 journalists and the media are a matter of pressing international concern. On
			 December 10, 1948, the United Nations General Assembly adopted the Universal
			 Declaration of Human Rights. Article 19 of the Universal Declaration of Human
			 Rights states that Everyone has the right to freedom of opinion and
			 expression; this right includes freedom to hold opinions without interference
			 and to seek, receive and impart information and ideas through any media and
			 regardless of frontiers..
				(b)PurposesThe
			 purposes of this Act are to—
				(1)highlight and
			 promote the work and accomplishments of journalists and media organizations
			 that promote freedom of opinion and expression worldwide;
				(2)draw attention to
			 the conditions in countries in which journalists are killed, imprisoned,
			 kidnapped, threatened, or censored;
				(3)offer protection
			 for these individuals and media organizations by identifying to the
			 international community those countries where journalists are at the highest
			 risk; and
				(4)emphasize the
			 significance of including freedom of the press as enshrined in article 19 of
			 the Universal Declaration of Human Rights as a factor in United States foreign
			 policy.
				3.Annual report on
			 the promotion of freedom of the press worldwide
			(a)ReportThe
			 Secretary of State shall annually submit to Congress a report regarding the
			 promotion of freedom of the press worldwide. The report shall be entitled the
			 Annual Report on the Status of Freedom of the Press
			 Worldwide.
			(b)PreparationThe
			 Secretary shall prepare the Annual Report with the assistance of the Bureau of
			 Democracy, Human Rights and Labor.
			(c)ContentsThe
			 Annual Report shall contain the following information:
				(1)A
			 description of the status of freedom of the press in each country, including
			 initiatives in favor of freedom of the press and efforts to improve or
			 preserve, as appropriate, the independence of the media, together with an
			 assessment of progress made as a result of those efforts.
				(2)An
			 identification of countries in which there were violations of freedom of the
			 press, including direct physical attacks, imprisonment, indirect sources of
			 pressure, and censorship by governments, military, intelligence, or police
			 forces, criminal groups, or armed extremist or rebel groups.
				(3)In countries where
			 there are particularly severe violations of freedom of the press, the annual
			 report shall address the following:
					(A)Whether government
			 authorities of each such country participate in, facilitate, or condone such
			 violations of the freedom of the press.
					(B)What steps the
			 government of each such country has taken to preserve the safety and
			 independence of the media, and to ensure the prosecution of those individuals
			 who attack or murder journalists.
					(d)OrganizationThe
			 Annual Report shall be organized in three parts, as follows:
				(1)Part I shall
			 consist of the identification of countries (and the associated assessment of
			 their efforts) under subsection (c)(1).
				(2)Part II shall
			 consist of the identification of countries (and the associated assessment of
			 their efforts) under subsection (c)(2).
				(3)Part III shall
			 consist of the identification of countries (and the associated assessment of
			 their efforts) under subsection (c)(3).
				(e)Time for
			 submissionThe Secretary shall submit the Annual Report on May 3
			 of each year, declared by the United Nations General Assembly as World Press
			 Freedom Day, or the first day thereafter on which either House of Congress is
			 in session.
			(f)Unclassified
			 formThe Annual Report shall
			 be submitted in unclassified form.
			4.Freedom of the
			 press grant program
			(a)In
			 generalThe Secretary of State shall administer a grant program
			 with the aim of promoting freedom of the press worldwide. The grant program
			 shall be administered by the Department of State’s Bureau of Democracy, Human
			 Rights and Labor as part of the Human Rights Democracy Fund (HRDF).
			(b)Amounts and
			 timeGrants may be awarded to nonprofit and international
			 organizations in amounts ranging from $70,000 to $150,000 annually. Grants may
			 span multiple years, up to five years.
			(c)PurposeGrant
			 proposals should promote and broaden press freedoms by strengthening the
			 independence of journalists and media organizations, promoting a legal
			 framework for freedom of the press, or through providing regionally and
			 culturally relevant training and professionalization of skills to meet
			 international standards in both traditional and digital media.
			5.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary of State $2,000,000 for each of
			 fiscal years 2010 to 2014 to carry out this Act.
		6.DefinitionsIn this Act:
			(1)Annual
			 reportThe term Annual Report means the Annual
			 Report on the Status of Freedom of the Press Worldwide required under
			 subsection (a).
			(2)Media
			 organizationThe term media organization means a
			 group or organization that gathers and disseminates news and information to the
			 public (through any medium of mass communication) in a foreign country in which
			 the group or organization is located, except that the term does not include a
			 group or organization that is primarily an agency or instrumentality of the
			 government of such foreign country. The term includes an individual who is an
			 agent or employee of such group or organization who acts within the scope of
			 such agency or employment.
			(3)SecretaryThe
			 term Secretary means the Secretary of State.
			
